Citation Nr: 1138684	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  10-35 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for migraine headaches, residual of head injury.

3.  Entitlement to an initial compensable rating for a scar of the upper back, as a residual of malignant skin lesion.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tendinopathy and degenerative changes of the AC joint, right shoulder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs
WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to August 1987, from January 2002 to August 2002, and from July 2004 to March 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which in pertinent part, granted service connection for PTSD, migraine headaches, residual of head injury, scar on left upper back, and residual of excision of malignant skin lesion, and denied service connection for hearing loss and tendinopathy and degenerative changes AC joint, right shoulder.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Veteran testified before the undersigned at a December 2010 Video Conference hearing.  The hearing transcript is of record.  

The issues of entitlement to service connection for hearing loss, entitlement to service connection for a right shoulder disability, and entitlement to an initial increased rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The scar of the left upper back is tender to touch.

2.  The Veteran has migraine headaches, which are prostrating and occur once or twice per week, more nearly approximating frequent attacks productive of severe economic inadaptability; there has been no diagnosis of dementia and no showing of purely neurologic symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but not greater, for a scar of the left upper back are met from December 7, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804 and 7805 (2008 & 2010).

2.  The criteria for a 50 percent rating, but not greater, for migraine headaches, as a residual of a head injury, are met from July 20, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 4.130, Diagnostic Codes 8100, 8045 and 9304 (2008 & 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The claims arise from disagreement with the initial ratings following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as the initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  The Veteran was also provided VA examinations to evaluate his migraine headaches and upper back scar in January 2008 and September 2009.  The Veteran reported an increase in the disabilities during his December 2010 hearing, and his increased symptomatology is contemplated in the increased ratings assigned below.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

Migraine Headaches

In a March 2008 rating decision, the Veteran was granted service connection and an initial 10 percent rating for migraine headaches, as a residual of his head injury incurred in service, under Diagnostic Code 8045, residuals of a traumatic brain injury (TBI), effective July 20, 2007.  38 C.F.R. § 4.124a.  The Veteran has appealed this initial rating.

During the course of the appeal, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  The Federal Register's paragraph addressing the applicability date of the new regulation specifically states:

The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.  However, a Veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  The effective date of any award, or any increase in disability compensation, based solely on these new rating criteria will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations governing effective dates, 38 CFR 3.400, etc.  The rate of disability compensation will not be reduced based on these new rating criteria.  38 U.S.C.A. § 1155; 73 Fed. Reg. 54,693 (Sept. 23, 2008).  

In the present case, the Veteran's application for service connection was received in July 2007, which is before the effective date of the amendment, October 23, 2008.  In such circumstances, generally only the previous criteria would normally apply as discussed above in the Federal Register.  Although the Veteran had not requested such consideration, the RO considered the new criteria in a June 2010 statement of the case, and the Veteran has continued to argue that he is entitled to a higher rating under the new criteria.  

Benefits under the new version of Diagnostic Code 8045 cannot be granted prior to the October 23, 2008 effective date of that version.  Id.  Therefore, in this case, prior to October 23, 2008, the Board may apply only the previous version of the rating criteria.  As of October 23, 2008, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

The old version of Diagnostic Code 8045 provides for the evaluation of brain disease due to trauma.  38 C.F.R. § 4.124a (2008).  The diagnostic code specifies that purely neurological disabilities are rated under the applicable diagnostic code.  Purely subjective complaints, such as headache, dizziness, or insomnia, which are recognized as symptomatic of brain trauma, are rated at 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and may not be combined with any other rating for a disability due to brain trauma.  A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 may not be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.

The new version of Diagnostic Code 8045 continues to provide for the evaluation of TBI.  38 C.F.R. § 4.124a (effective October 23, 2008).  But now there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.
Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.
Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled ``Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified'' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  Id.

Note (5): A Veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  Id.

The table titled "EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED" provides that for Subjective Symptom Facets of cognitive impairment and other residuals of TBI not otherwise classified, a level of impairment of:

0 (0 percent) is provided for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety;

1 (10 percent) is provided for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light;

2 (40 percent) is provided for three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Neurology outpatient treatment records from the VA Medical Center in Danville show that in 2006 and 2007, the Veteran was seen for complaints of left-sided headaches with photophobia that occurred three to four times per month, insomnia, irritability, memory loss, impatience, anxiety, nightmares, depression, agitation and hearing loss, all related to a head injury in service.  They also show that he was treated with a combination of Amitriptyline and Tramadol, which he reported had significant positive effects.  

During his VA examination in January 2008, the Veteran reported that most of his symptoms related to his in-service head injury had resolved except his hearing loss and headaches.  He also complained of a decrease in balance, memory loss and increased irritability.  He reported that he had from zero to two headaches per week, and that he experienced some nausea with severe headaches.  He also complained of light and sound sensitivity with the headaches and occasional watering of the eyes.  He denied any double vision with his headaches.  He also reported that half of his headaches were prostrating and prevented him from working.  The report indicates that he was still being treated with Amitryptylline daily and Tramadol as needed.  

In March 2008, the Veteran was granted service connection for migraine headaches, as a residual of his in-service head injury, as well as service-connection for PTSD, status post traumatic brain injury.  

He was afforded another VA examination in September 2009.  The Veteran reported that his headaches were about the same or maybe a little worse since his previous examination in 2008, and he noted that he had more severe stressors and that his headaches appeared to be brought on by stress.  He reported two headaches per week, and incapacitation one to two times per month.  He also complained of dizziness on a rare occasion, impaired sleep, fatigue from lack of sleep and a bad temper.  Besides occasional visions of bright lights or shooting stars, the Veteran denied any vision problems.  The examiner also noted that a CT of the brain in March 2006 was normal, all findings during a neurologist consultation in August 2006 were normal, that he was diagnosed with variant cluster migraines during a neurologist consultation in February 2007, and that during a neurologist followup in September 2007, the Veteran reported two to three headaches per month and difficulty sleeping.

He was diagnosed with a traumatic brain injury (TBI), mild resolved and post concussion syndrome, moderate and still active.  The examiner also noted that the Veteran was self-employed, and that the disability had no significant effects on the Veteran's usual occupation.

In his August 2010 VA Form 9, the Veteran indicated that he reported to the September 2009 VA examiner that his headaches had increased in frequency and severity.  He requested a 10 percent increase.

In the September 2010 Form 646, the Veteran's representative argued that the September 2009 VA examination was inadequate.

During his December 2010 hearing, the Veteran reported that he experienced pounding headaches once or twice a week, which were prostrating and debilitating in nature, and lasted anywhere from a few hours to a whole day.  He also reported that he did not sleep well at night, and that his headaches affected his ability to work.

The Board also notes that in statements submitted in January 2011, the Veteran's wife and father-in-law indicated that he suffered from severe headaches one to two times per week, which lasted for hours and were debilitating, and affected his ability to work.

Old Version of Diagnostic Code 8045

The January 2008 examination report and VA outpatient treatment records dated in 2006  and 2007 show that the Veteran reported headaches that occurred three or more times per month, that included photophobia, light and sound sensitivity, and nausea when severe.  He also reported good results from medication.  In January 2008, he reported that half of his headaches were prostrating and prevented him from working.  He has also reported insomnia, nightmares, memory loss, irritability, impatience, anxiety, agitation and depression, which have been attributed to his diagnosed PTSD.  The Veteran is not shown to have a diagnosis of multi-infarct dementia associated with brain trauma, and neurologic examinations have been essentially normal.  

His symptoms are of the subjective nature described in the old version of Diagnostic Code 8045, namely headaches, impaired memory, loss of balance and insomnia.  As such the disability does not meet the criteria for an evaluation in excess of 10 percent under that regulation. 

New Version of Diagnostic Code 8045

As noted above, under the new version of Diagnostic Code 8045, subjective symptoms that are residuals of TBI are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis must be evaluated separately under the appropriate diagnostic code, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  As noted above, the Veteran has been diagnosed with PTSD and his symptoms of insomnia, memory loss, irritability, impatience, anxiety, agitation, nightmares and depression have been attributed to that disability, which he is currently service-connected for.  He was also diagnosed with migraine headaches and has been evaluated under Diagnostic Code 8100 for the disability.

In order for the Veteran to receive a 30 percent rating under Diagnostic Code 8100 for his headaches, there must be evidence that his headaches are accompanied by characteristic prostrating attacks occurring on average once per month over the last several months.  A 50 percent rating requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The evidence discussed above shows that since his VA examination in September 2009, the Veteran has reported prostrating or debilitating headaches occurring once or twice a week.  See September 2009 VA examination report and December 2010 hearing transcript.  His reports are corroborated by his wife and father-in-law, who both submitted personal statements in January 2011.  Under Diagnostic Code 8100, that level of disability more nearly approximates a 50 percent rating.

The old version of Diagnostic Code 8045 could be construed as prohibiting a rating in excess of 10 percent under Diagnostic Code 8100, because the symptoms are wholly subjective, but the new version of Diagnostic Code 8045 contains no such prohibition, and even the old version of Diagnostic Code 8045, did not explicitly prohibit ratings under an alternate diagnostic code.  Accordingly an increased rating of 50 percent is granted from July 20, 2007.

Because both Diagnostic Code 8045 and Diagnostic Code 8100 contemplate manifestations of headaches, it would constitute prohibited pyramiding to provide separate 10 and 50 percent ratings.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2010).  A single 50 percent rating under Diagnostic Code 8100 is; however, warranted.  This is the maximum schedular evaluation available for migraine headaches.

Scar of the Left Upper Back

Service treatment records show that the Veteran was diagnosed with basal cell carcinoma in the left upper back July 2002.  An electrodessication and curettage was performed on the back lesion in July 2002.

On physical examination of the scar during a January 2008 VA examination, there was no tenderness, and the scar was described as well-healed.  

In the March 2008 rating decision on appeal, the RO granted service connection and a noncompensable evaluation for a 2.0 x 1.5 cm scar on the left upper back, effective July 20, 2007.  

The Veteran was afforded another VA examination in September 2009.  At that time, the examiner noted that the scar measured 2.5 cm, it was superficial, there was no skin breakdown over the scar, no inflammation, no edema, no keloid formation, no complaints of pain, and no other disabling effects.  The examiner also noted that there was no re-occurrence of the Veteran's basal cell carcinoma.

However, during his December 2010 VA examination, the Veteran testified that his scar, which he described as malignant and about the size of a half dollar, was tender to touch.  

Effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 4).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date.  Id. the Veteran's application for service connection was received in July 2007, which is before the effective date of the amendment, October 23, 2008.  In such circumstances, generally only the previous criteria would normally apply.  Although the Veteran had not requested such consideration, the RO considered the new criteria in a June 2010 statement of the case, and the Veteran has continued to argue that he is entitled to a higher rating under the new criteria.  

The criteria in effect prior to October 23, 2008, provide that a 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Under the current criteria, effective October 23, 2008, a 10 percent evaluation is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

The Veteran has reported that his service-connected left upper back scar is tender to touch.  The Veteran is competent to report the symptoms of his scar, and the Board has no reason to doubt his credibility.  Resolving all doubt in the Veteran's favor, the Board finds that a scar that is tender to touch would be painful, including on examination.  Under the old and new versions of Diagnostic Code 7804, that level of disability warrants a 10 percent rating.

A rating in excess of 10 percent is not warranted under the old or current rating criteria because there is no evidence that his scar is deep or nonlinear, or that it causes limited motion, that it covers an area of 144 square inches or greater, that it is unstable, or that it causes any other disabling effect or limitation of function of the back.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008 & 2010).

The Board also finds that a separate rating for skin cancer is not warranted as there is no evidence of a recurrence of the Veteran's basal cell carcinoma diagnosed and excised in July 2002.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria.  As noted above, the Veteran also reported on VA examination, during VA outpatient treatment, and during his Board hearing, that his headaches cause him to lose time from work.  However, the January 2008 examiner noted that the Veteran's head injury and scars had no significant effects on his usual occupation.  In addition, he reported during his January 2008 PTSD examination that he was self-employed as a carpentry sub-contractor.  During VA examination in September 2009, he reported that he was self-employed as a construction contractor (union carpenter).  He also reported that he could not go back to company work due to his temper, but this symptom has not been associated with his migraine headaches or scar.  The evidence does not show that the Veteran has required frequent hospitalization for his headaches or scar.  Furthermore, the rating schedule is intended to compensate for considerable time lost from work.  38 C.F.R. § 4.1 (2010).  Accordingly, the Board finds that the schedular criteria contemplate the Veteran's symptoms.   Hence, referral for consideration of an extraschedular rating is not warranted.  



Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).
In this case there is no evidence that the Veteran's headaches have caused unemployability.  As noted above, the Veteran has reported that he is self-employed, and that he cannot do company work due to his temper, which is associated with his service-connected PTSD.  He has also reported that his headaches cause him to lose time from work.  However, there are no allegations or evidence of unemployability due to his headaches or scar, and there have been no periods of reported unemployment.  As there has been no allegation or evidence of unemployability attributable to the service connected migraine headaches, the Board finds that further consideration of entitlement to TDIU is not required.


ORDER

A 50 percent disability rating, but not greater, is granted for migraine headaches, as a residual of a head injury, effective July 20, 2007, subject to the laws and regulations governing the award of monetary benefits, subject to the laws and regulations governing the award of monetary benefits.

A 10 percent disability rating, but not greater, is granted for a scar of the left upper back, as a residual of an excision of a malignant skin lesion, effective December 7, 2010, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The most recent VA examination in connection with the Veteran's service-connected PTSD was conducted in September 2009.  During his December 2010 Video Conference hearing, the Veteran testified that the symptoms from his PTSD were about the same as they were during his last VA examination in September 2009.  However, in a January 2011 statement, the Veteran's wife reported that the Veteran was very cautious around strangers, had an easy startle response to loud noises, was tense all the time, was alert to any sounds in the house at night, had no patience, and that he reacted violently while sleeping.  In another January 2011 statement, the Veteran's business partner and former military comrade, reported that the Veteran had severe memory impairment.  The Veteran's father-in-law also submitted a statement in January 2011, and noted that the Veteran had no patience or sense of humor, had diminished memory and a labored thought process, had an exaggerated startle response to loud noises, and did not like being touched unexpectedly.

Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of his PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that he has hearing loss as a result of exposure to an improvised explosive device (IED) blast during active duty in Iraq, and that his hearing loss negatively affects his ability to work.  

Service treatment records show that the Veteran participated in combat in Iraq, and that he was exposed to IED blasts.  They also show that the Veteran was noted to have hearing loss in service, and that he was given a profile for his hearing loss in February 2006.  However, the records do not show that the Veteran had hearing loss meeting the requirements of 38 C.F.R. § 3.385 in either ear during active service.  

Although the Veteran was not specifically diagnosed with hearing loss of either ear in active service, the Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The post-service medical evidence of record, which includes outpatient treatment records from the VA Medical Center in Iowa City, and the report from a January 2008 VA audiology examination, is also negative for any evidence of a current hearing loss disability as defined in 38 C.F.R. § 3.385.  

At the time of the January 2008 VA examination, pure tone thresholds for the left and right ears were all 30 decibels or less.  Speech recognition scores were 94 percent for both the right and left ears.  These results show that the Veteran does have hearing loss in the right and left ears; however, as noted above, the level of hearing loss measured does not meet the statutory requirements for service connection and compensation under VA's regulations codified at 38 C.F.R. § 3.385.  Furthermore, there is no other medical evidence of record, VA or private, showing post-service hearing loss for VA compensation purposes.

However, during his December 2010 Travel Board hearing, the Veteran testified that his hearing loss is severe enough to require the us of a hearing aid, which he purchased himself, because he could not obtain one from the VA Medical Center where he received treatment.  Hearing loss is manifested by symptoms that the Veteran is competent to report.  In addition, the Veteran's wife, father-in-law and business partner, who also served on active duty with the Veteran, provided statements in January 2011, after his VA examination in 2008, corroborating the Veteran's claim that he suffers from severe hearing loss and that his hearing loss has a negative affect on his ability to work.  See January 2011 statements from KF, BS and TM.  These statements, along with the Veteran's statements and testimony, provide competent and credible evidence of hearing loss during active military duty and a continuity of symptoms since.

In light of the Veteran's contentions and the newly submitted evidence of severe hearing loss, another VA examination and opinion are needed.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Veteran contends that his current right shoulder disability is related to an injury he sustained in service.  Specifically, he claims that he injured his right shoulder during a football game in service, somewhere between 1990 and 1995.  He also claims that he was treated for his right shoulder during NCO training at Offut Air Force Base, and that he has self-medicated for his pain, with over-the-counter medications since his discharge.  See December 2010 VA examination report.

Service treatment records show that in September 1996, when he was not on active duty, the Veteran injured his right shoulder playing football.  He was put on light duty for three days and assessed with a possible right shoulder dislocation.  During treatment in October 1996, he was diagnosed with an acromioclavicular (AC) joint ligament sprain.  The notes indicate that he was expected to be back to full motion without pain in four weeks and he was released without limitations.

The record does not reflect that the RO has attempted to obtain treatment records from Offut Air Force Base, which may not have been associated with the Veteran's National Guard records.  

The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available service medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

The Board also notes that during the aforementioned January 2008 VA examination, the Veteran was diagnosed with degenerative joint disease of the AC joint; possible derangement of the right shoulder, but the examiner did not offer an opinion as to the etiology of the right shoulder disability.  

Accordingly, the Board finds that in light of the Veteran's contentions and the evidence of a current disability that may be related to active military service, another VA examination and opinion are needed to determine whether the Veteran's current right shoulder disability is related to a disease or injury during active service.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain a copy of the aforementioned service treatment records Offut Air Force Base, through official channels.  If the RO or the AMC is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to.

2.  Afford the Veteran an examination to determine the nature and etiology of any currently present hearing loss.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

A diagnosis of hearing loss should be confirmed or ruled out.  If hearing loss is diagnosed, the examiner should provide an opinion as to whether there is a 50 percent or better probability that hearing loss, in whole or in part, is etiologically related to the Veteran's military service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

A rationale should be given for all opinions and conclusions expressed.

The examiner is also advised that the Board has determined that the Veteran was exposed to IED blasts during service.

3.  Afford the Veteran an examination to determine the nature and etiology of any current right shoulder disability.  The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether there is a 50 percent or better probability that any current right shoulder disability, in whole or in part, was the result of a disease or injury incurred during active service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

A rationale should be given for all opinions and conclusions expressed.

4.  Afford the Veteran a VA examination to determine the current level of impairment due to the service connected PTSD.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should also provide an opinion as to whether the service connected disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

A complete rationale should be given for all opinions and conclusions expressed.

5.  If there is evidence of unemployability, the agency of original jurisdiction (AOJ) should adjudicate the issue of entitlement to TDIU.  Such adjudication may require the adjudication of all pending claims for service connection.  If the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b) (2010).

6.  If any of the benefits sought on appeal are not fully granted, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


